                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                              GREENSBORO DIVISION
                               CASE NO. 1:12-CV-1146

 HONGDA CHEM USA, LLC, and                       )
 HONGDA GROUP LIMITED, LLC,                      )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       )
                                                 )
 SHANGYU SUNFIT CHEMICAL                         )
 COMPANY, LTD. and YMS                           )
 AGRICULTURE INTERNATIONAL                       )
 CORP.,                                          )
                                                 )
               Defendants.                       )
                                                     DEFENDANT AND THIRD-PARTY
                                                 )
                                                     PLAINTIFF SHANGYU SUNFIT
               and                               )
                                                     CHEMICAL COMPANY, LTD’S
                                                 )
                                                     PRETRIAL DISCLOSURES
 SHANGYU SUNFIT CHEMICAL                         )
 COMPANY, LTD.,                                  )
                                                 )
               Third-Party Plaintiff,            )
        v.                                       )
                                                 )
 GARY DAVID MCKNIGHT; RAYMOND                    )
 P. PERKINS; WEI XU; ECO AGRO                    )
 RESOURCES LLC; VASTO CHEMICAL                   )
 COMPANY, INC.; and KADI                         )
 RESOURCES LLC,                                  )
                                                 )
               Third-Party Defendants.           )


       Defendant and Third-Party Plaintiff Shangyu Sunfit Chemical Company, Ltd. (“Sunfit”),

through counsel and pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure, hereby

makes the following Pretrial Disclosures.




     Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 1 of 19
I.     WITNESSES

       In addition to those persons listed below, Sunfit may call as witnesses any persons

identified by plaintiffs Hongda Chem USA, LLC and Hongda Group Limited, LLC

(“Plaintiffs”), defendant YMS Agricultural International Corp. (“YMS”), and/or third-

party defendants Gary David McKnight (“McKnight”), Raymond P. Perkins (“Perkins”),

Wei Xu (“Xu”), and Vasto Chemical Company, Inc. (“Vasto”), and Kadi Resources LLC

(collectively, the “Third-Party Defendants”) as a witness in their respective Pretrial

Disclosures. Sunfit also reserves the right to call such witnesses and designate such

deposition testimony as may be necessary to rebut or impeach testimony or other evidence

presented by any other party’s witnesses. Subject to the foregoing:

A. Witnesses Sunfit expects to present:

           1. Weihang Wang, a representative of Sunfit. Mr. Wang can be contacted through

              counsel for Sunfit.

           2. Gary David McKnight. Mr. McKnight can be contacted through counsel for

              Plaintiffs and Third-Party Defendants.

           3. Raymond P. Perkins. Mr. Perkins can be contacted through counsel for Plaintiffs

              and Third-Party Defendants.

           4. Wei Xu. Mr. Xu can be contacted through counsel for Plaintiffs and Third-Party

              Defendants.

           5. John W. Meara, Sunfit’s expert witness. Mr. Meara can be contacted through

              counsel for Sunfit.




                                                2


     Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 2 of 19
           6. Jerry McKnight. Mr. McKnight, as an employee of Plaintiffs and the corporate

               Third-Party Defendants, can be contacted through counsel for Plaintiffs and

               Third-Party Defendants.

B. Witnesses Sunfit may call if the need arises:

           1. Amber Bowman. Ms. Bowman, as an employee of Plaintiffs and the corporate

               Third-Party Defendants, can be contacted through counsel for Plaintiffs and Third-

               Party Defendants. Ms. Bowman’s last known address is otherwise 4290 Cedarcrof

               Ct. Unit 2B, Greensboro, NC 27409.

           2. Sheldon Witte of Agrium Advanced Technologies. The last known contact

               information for Mr. Witte is 5798 Sierra Drive, Fort Collins, CO 80528.

           3. Jianheng (Matt) Chen. Mr. Chen, as an employee of defendant YMS, can be

               contacted through counsel for YMS.

           4. James Bolding. Mr. Bolding’s last known address is 306 Rose Valley Woods Drive,

               Cary, NC 27513.

           5. Skylar Trivette. Ms. Trivette is a former employee of Plaintiffs and the corporate

               Third-Party Defendants. Ms. Trivette’s last known contact information is 1720 Old

               Saint Marks Church Road, Apt. 4-1A, Burlington, NC 27215.

C. Witnesses whose testimony Sunfit expects to present via deposition:

       Sunfit intends to present deposition testimony of the following individuals. The specific

sections on the deposition transcripts are also listed below in Section II as Exhibits.

           1. Gary David McKnight.

           2. Raymond P. Perkins.

           3. Wei Xu.




                                                  3


     Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 3 of 19
           4. Jerry McKnight.

           5. Sheldon Witte.

       Pursuant to Rule 32(a)(6) of the Federal Rules of Civil Procedure, if Plaintiffs,

YMS or the Third-Party Defendants present witness testimony by deposition and only

introduce a portion of the deposition, Sunfit reserves the right to require the introduction

of other portions of the deposition or introduce other portions itself and reserves the right

to introduce additional portions of depositions, not identified below, for impeachment

purposes. Plaintiff designates the following portions of the video depositions of the above-

named witnesses:

                   Witness/Deposition Date                         Page and Line Designation

 Gary David McKnight/August 5, 2016                              13:1-15:7

 Gary David McKnight/August 5, 2016                              132:2-133:23

 Gary David McKnight/August 5, 2016                              209:9-210:12

 Gary David McKnight/August 5, 2016                              204:13-205:15

 Gary David McKnight/August 5, 2016                              105:23-106:20

 Gary David McKnight/August 5, 2016                              182:10-183:20

 Gary David McKnight/August 5, 2016                              206:3-21

 Gary David McKnight/August 5, 2016                              207:13-21

 Gary David McKnight/August 5, 2016                              209:9-23

 Gary David McKnight/August 5, 2016                              219:8-221:25

 Gary David McKnight/August 5, 2016                              195:17-196-21

 Gary David McKnight/August 5, 2016                              41:15-42:2

 Gary David McKnight/August 5, 2016                              63:12-64:13



                                                 4


     Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 4 of 19
Gary David McKnight/August 5, 2016             193:24-195:16

Gary David McKnight/August 5, 2016             206:3-207:3

Wei Xu/October 14, 2016                        52:2-53:16

Wei Xu/October 14, 2016                        63:5-64:8

Wei Xu/October 14, 2016                        118:2-119:12

Wei Xu/October 14, 2016                        166:21-168:20

Wei Xu/October 14, 2016                        8:21-12:25

Wei Xu/October 14, 2016                        22:8-27:19

Wei Xu/October 14, 2016                        29:2-30:20

Wei Xu/October 14, 2016                        53:5-55:7

Wei Xu/October 14, 2016                        79:6-80:22

Wei Xu/October 14, 2016                        88:4-22

Wei Xu/October 14, 2016                        113:2-114:5

Wei Xu/October 14, 2016                        130:17-132:8

Wei Xu/October 14, 2016                        145:4-148:25

Wei Xu/October 14, 2016                        187:2-17

Wei Xu/October 14, 2016                        118:2-119:12

Wei Xu/October 14, 2016                        97:24-98:10

Wei Xu/October 14, 2016                        183:4-15

Wei Xu/October 14, 2016                        151:19-153:15

Raymond Perkins/April 26, 2013                 314:2-22

Raymond Perkins/April 25, 2013                 103:9-13

Raymond Perkins/April 26, 2013                 368:3-16



                                     5


   Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 5 of 19
Raymond Perkins/April 26, 2013                 384:1-9

Raymond Perkins/April 26, 2013                 400:3-15

Raymond Perkins/April 26, 2013                 407:24-409:2

Raymond Perkins/April 25, 2013                 130:22-131:23

Raymond Perkins/April 25, 2013                 54:4-9

Raymond Perkins/April 25, 2013                 67:16-70:13

Raymond Perkins/April 25, 2013                 117:16-120:4

Raymond Perkins/April 26, 2013                 231:2-232:14

Raymond Perkins/April 26, 2013                 233:5-234:25

Raymond Perkins/April 26, 2013                 238:1-239:15

Raymond Perkins/April 26, 2013                 264:14-23

Raymond Perkins/April 26, 2013                 275:1-277:3

Raymond Perkins/April 26, 2013                 352:19-360:13

Jerry McKnight /August 4, 2016                 17:3-18:7

Sheldon Witte/February 13, 2017                60:5-61:14

Sheldon Witte/February 13, 2017                47:24-49:12

Sheldon Witte/February 13, 2017                49:13-50:11

Sheldon Witte/February 13, 2017                38:19-39:15

Matt Chen/November 21, 2016                    16:8-17:5

Matt Chen/November 21, 2016                    29:13-25

Matt Chen/November 21, 2016                    48:5-9

Matt Chen/November 21, 2016                    48:17-50:2

Matt Chen/November 21, 2016                    122:1-128:21



                                    6


   Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 6 of 19
 Matt Chen/November 22, 2016                                   113:3-117:17

 Matt Chen/November 21, 2016                                   66:11-67:1

 Matt Chen/November 21, 2016                                   107:19-110:24

 Matt Chen/November 22, 2016                                   99:7-101:7



   II.       EXHIBITS

         In addition to the documents identified herein, Sunfit may use as exhibits any documents

identified by Plaintiffs, YMS, and/or the Third-Party Defendants in their Pretrial Disclosures.

Sunfit also reserves the right to use such documents or other exhibits as may be necessary to rebut

or impeach testimony or other evidence presented by any other party. Subject to the foregoing:

         A. Documents Sunfit expects to offer as exhibits:

   No.                                Description                                  Bates No.

     1000. September 7, 2010 e-mails between Hongda and Sunfit.                Hongda_407-408
     1001. First Agreement between Sunfit and Hongda                           None
     1002. Corporate Registration for Hongda Chem USA, LLC from the            None
           North Carolina Department of the Secretary of State
     1003. January, 2011 e-mails between McKnight, Perkins and Xu         Hongda_11080-
                                                                          11081
     1004.   Relevant excerpts of the deposition transcript of Chen dated None
             November 21, 2016; p. 16:8-17:5.
     1005.   Relevant excerpts of the deposition transcript of Chen dated None
             November 21, 2016– page 29:13-25.
     1006.   March 29, 2011 e-mails from Xu to his Chinese associates.    Hongda_11585-
                                                                          11586
     1007.   April 28, 2011 e-mails from Xu to patent attorney.           Hongda_11864-
                                                                          11867
     1008.   Relevant excerpts of the deposition transcript of Chen dated None
             November 21, 2016, page 48:5-9.
     1009.   Corporate Registration for Hongda Group Limited, LLC from None
             the North Carolina Department of the Secretary of State
     1010.   July 8, 2011 e-mail from McKnight to Dr. Yang                Hongda_18390
     1011.   July 8, 2012 e-mail from Xu to Perkins                       Hongda_13982-
                                                                          13983



                                                7


     Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 7 of 19
1012. July 16, 2011 e-mail from Dr. Yang to McKnight, Perkins and   Hongda_13016
      Xu
1013. July 16, 2011 e-mail from Xu to McKnight and Perkins          Hongda_13047
1014. July 28, 2011 e-mail from Xu to McKnight                      Hongda_363
1015. July 28, 2011 e-mail from Dr. Yang to McKnight, Perkins and   Hongda_13485
      Xu
1016. August 6-8, 2011 e-mail from Dr. Yang to McKnight, Perkins    Hongda_13434-
      and Xu.                                                       13435
1017. August 16, 2011 e-mail from Perkins to Sheldon Witte of       AAT_393
      Agrium Advanced Technology
1018. September 1, 2011 e-mail from Xu to Perkins                     Hongda_13722-
                                                                      13723
1019.   September 6, 2011 e-mail from McKnight to Dr. Yang.           Hongda_13683-
                                                                      13687
1020.   September 10, 2011 e-mail from Perkins attaching his Call Hongda_13615-
        Report.                                                       13617
1021.   September 20, 2011 e-mail from Xu to McKnight                 Hongda_347
1022.   September 21, 2011 e-mails between Xu, McKnight and Hongda_571
        Perkins.
1023.   Relevant excerpts from deposition transcript of Xu dated None
        October 14, 2016; pp. 52:2-53:16
1024.   Relevant excerpts of the deposition transcript of Xu dated None
        October 14, 2016; pp. 63:5-64:8
1025.   September 21, 2011 e-mail from Perkins to McKnight and Xu Hongda_18311
1026.   September 21, 2011 e-mail from Xu to Perkins and McKnight Hongda_18306-
                                                                      18307
1027.   Executed Agency Agreement - Perkins deposition transcript, Sunfit_1-3
        Exhibit 3
1028.   October 18, 2011 e-mail from Xu to McKnight                   Hongda_13773
1029.   October 19-21, 2011 e-mails between Xu and McKnight           Hongda_959-961
1030.   October 21-22, 2011 e-mails between Xu and McKnight           Hongda_14246-
                                                                      14248
1031.   October 26, 2011 e-mails between Xu and McKnight              Hongda_14197-
                                                                      14200
1032.   October 29, 2011 e-mail between McKnight and Xu               Hongda_14182-
                                                                      14185
1033.   Corporate Registration for DravCo from the North Carolina None
        Department of the Secretary of State
1034.   Relevant excerpts of the deposition transcript of Jerry None
        McKnight dated August 4, 2016; pp. 17:3-18:7
1035.   Relevant excerpts of the deposition transcript of Chen dated None
        November 21, 2016; pp. 48:17-50:2
1036.   December 14, 2011 e-mail between McKnight, Perkins and Xu Hongda_901-904
1037.   December 15, 2011 e-mail between Xu, McKnight and Perkins Hongda_901
1038.   December 22, 2011 e-mail of McKnight’s dictation in his notes Hongda_312



                                        8


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 8 of 19
1039. December 30, 2011 e-mail from McKnight to Xu                  Hongda_14652
1040. January 5-6, 2012 e-mails between Perkins and Xu              Hongda_304
1041. January 13, 2012 e-mail from Xu with report to McKnight and   Hongda_14557
      Perkins
1042. January 19, 2012 e-mails between Xu, Perkins and McKnight     Hongda_301-302
1043. Corporate Registration for Vasto from the North Carolina      None
      Department of the Secretary of State
1044. February 27, 2012 e-mails between Hongda and Sheldon Witte    Hongda_15071-
      of Agrium                                                     15072
1045. March 5, 2012 e-mail from Xu to McKnight and Perkins          Hongda_14977
1046. March 11, 2011 e-mail regarding Hongda sending a sample of    HCC_1-6
      Plant J NBPT to Helena Chemical Company.
1047. March 5-7, 2011 e-mails between McKnight and Xu                   Hongda_14975
1048. March 12, 2012 e-mail from Xu to Perkins and McKnight             Hongda_14903-
                                                                        14904
1049.   March 12-13, 2012 e-mails between Perkins, Xu, McKnight and Hongda_14905-
        Long                                                            14906
1050.   March 27-28, 2012 e-mails between Xu to McKnight                Hongda_15182
1051.   March 29, 2012 e-mails between Sheldon Witte and others at AAT_81
        Agrium
1052.   Relevant excerpts of the deposition transcript of Chen dated None
        November 22, 2016; pp. 122:1-128:21
1053.   False Sunfit Shareholder Resolution created by Matt Chen – AAT_458
        Exhibit 26 to deposition transcript of Chen
1054.   April 1-9, 2012 e-mail string from Chen to Agrium - Exhibit 6 AAT_28-30
        to deposition transcript of Matt Chen
1055.   Relevant excerpts of the deposition transcript of Chen dated None
        November 22, 2016; pp. 113:3-117:17
1056.   Sunfit and YMS Cooperation Agreement - Exhibit 83 to Sunfit_263-264
        deposition transcript of Matt Chen
1057.   April 9, 2011 e-mail between Xu and McKnight                    Hongda_15292-
                                                                        15294
1058.   April 10, 2012 e-mail from Sunfit demanding payment of past Hongda_358
        due invoices
1059.   April 25-29, 2011 e-mails between McKnight, Perkins, Xu and Hongda_15491-
        Dr. Yang                                                        15492
1060.   May 1, 2011 e-mail from to Perkins and Xu                       Hongda_15568
1061.   May 9, 2012 e-mail between Xu and McKnight discussing late Hongda_293-294
        payment claims by Sunfit - Exhibit 73 to deposition transcript
        of Xu
1062.   Relevant excerpts of the deposition transcript of Xu dated None
        October 14, 2016; pp.118:2-119:12
1063.   Relevant excerpts of the deposition transcript of Perkins dated None
        April 26, 2013– page 314:2-22
1064.   May 13, 2012 e-mail from Xu to McKnight and Perkins             Hongda_15567



                                        9


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 9 of 19
1065. Relevant excerpts from the deposition transcript of Xu dated None
      October 14, 2016; pp. 151:19-153:15
1066. May 15, 2012 letter from Sunfit to Hongda – Exhibit 79 to Sunfit_12-13
      deposition transcript of Xu
1067. May 18, 2012 e-mail from Sunfit to McKnight                  Hongda_286
1068. May 29, 2012 e-mail from Xu to McKnight and Perkins          Hongda_15617
1069. June 4, 2012 e-mail form Xu to McKnight and Perkins          Hongda_15613
1070. June 5, 2012 e-mail from McKnight to Xu                      Hongda_15603
1071. June 6-7, 2012 e-mails between Xu and McKnight               Hongda_15664
1072. June 8, 2012 e-mail from McKnight                            Hongda_15655
1073. June 11, 2012 e-mail between McKnight and Xu                 Hongda_15664

1074. June 12, 2012 e-mail from Xu to McKnight, Perkins and Amber   Hongda_15645-
      Bowman with attached purchase order dated June 11, 2012       15646
1075. Relevant excerpts of the deposition transcript of Xu dated    None
      October 14, 2016; pp. 166:21-168:20
1076. June 29, 2012 e-mail from Perkins to McKnight and Xu      Hongda_15762
1077. July 3, 2012 e-mail from Perkins to McKnight              Hongda_580
1078. July 9-10, 2012 e-mails from Xu                           Hongda_15695-
                                                                15696
1079. July 9, 2012 e-mails from Xu                              Hongda_15700
1080. July 10, 2012 e-mail from Xu to Amber Bowman and attached Hongda_15703-
      Purchase Order dated June 11, 2012                        15705

1081. July 10, 2012 e-mail from Helena to Perkins                    HCC_19
1082. July 10, 2012 e-mail from Perkins to Helena                    Hongda_15701-
                                                                     15702
1083. July 27, 2012 e-mail between individuals at Agrium circulating AAT_224-228
      e-mails with Chen
1084. Relevant excerpts of the deposition transcript of Chen dated None
      November 21, 2016; pp. 66:11-67:1

1085. Relevant excerpts of the deposition transcript of Chen dated None
      November 21, 2016; page 107:19-110:24

1086. Bill of Lading                                               Hongda_16473-
                                                                   16497
1087.   August 20, 2012 e-mails between Xu, McKnight and Perkins   Hongda_16132
1088.   Page from Hongda General Ledger                            Hongda_2074
1089.   August 23, 2012 e-mail from Perkins to Xu                  Hongda_16091
1090.   August 25, 2012 Purchase Order                             Hongda_15999
1091.   August 26, 2012 e-mail from Xu to McKnight and Perkins     Hongda_15997
1092.   August 27, 2012 e-mail between Xu, McKnight and Perkins Hongda_16311-
        attaching Letter of Intention and Non-Disclosure Agreement 16313
1093.   September 9, 2012 e-mail from Xu to McKnight               Hongda_16300



                                        10


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 10 of 19
1094. Pages from Hongda General Ledger                              Hongda_2073
1095. September 26, 2012 e-mails between Sunfit and Hongda          Hongda_507-508
1096. September 27-28, 2012 e-mails between individuals at Hongda Hongda_11581-
                                                                    11582
1097. October 8, 2012 e-mail from Xu to Perkins and McKnight        Hongda_16421
1098. October 18, 2012 e-mail from Jerry McKnight to Perkins        Hongda_11713-
                                                                    11714
1099. October 19, 2012 e-mails between Perkins and Amber Bowman Hongda_11757-
      regarding structure of purchase through Plant J through Vasto 11758
1100. October 22, 2012 letter from counsel for Sunfit to counsel of Sunfit_14-15;
      Plaintiffs                                                    Hongda_1911
1101. Corporate Registration for Eco Agro Resources, LLC from the None
      North Carolina Department of the Secretary of State
1102. December 20, 2012 e-mail between McKnight, Perkins and Xu, Hongda_170
      among other new partners
1103. Relevant excerpts from the deposition transcript of Perkins None
      dated April 26, 2013; pp. 352:19-360:13
1104. Exhibit 56 of Perkins’ April 26, 2013 Deposition Transcript None
      consisting of Sunfit’s Answer to Complaint with Counterclaims
      and exhibits thereto
1105. Purchase Orders and Invoices attached Sunfit’s Second None
      Amended Counterclaims and Amended Third-Party Complaint
      as its Exhibits 2 and 3


  B. Documents Sunfit may offer as exhibits if the need arises:

No.                            Description                              Bates No.

1106. E-mails dated October 19, 2012 between Perkins, McKnight and   Hongda_192
      Amber Bowman
1107. Purchase Invoice date April 7, 2011                            Hongda_1757
1108. E-mails dated June 7-8, 2012 between McKnight and Xu           Hongda_15651-
                                                                     15652
1109.   E-mails dated July 9-12 between Xu, McKnight and Bowman      Hongda_15708
1110.   E-mails dated August 26, 2012 between Xu and Long            Hongda_15998
1111.   E-mail dated October 21, 2012 from Xu to Bowman              Hongda_16399
1112.   E-mail dated September 29, 2012 from Xu to Bowman and Long   Hongda_16439
        to Xu
1113.   E-mail dated December 20, 2012 from Xu to Long forwarding    Hongda_18529
        prior e-mails from Hongda
1114.   E-mails dated March 23, 2015 between McKnight to J.          McKnight_2929
        McKnight
1115.   E-mail dated May 29, 2012 from J. McKnight to McKnight       Hongda_449
1116.   Pages from Hongda Group General Ledger as of December 31,    Hongda_1987
        2015


                                       11


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 11 of 19
1117. Pages from Hongda Group General Ledger as of December 31,            Hongda_1989-
      2015                                                                 1996
1118. Pages from Hongda Group General Ledger as of December 31,            Hongda_1998
      2015
1119. Pages from Hongda Group General Ledger as of December 31,            Hongda_2007
      2015
1120. E-mails dated October 16-17, 2013 between McKnight and               McKnight_2835
      Perkins
1121. Sunfit’s Expert Report of John W. Meara                              None
1122. Relevant excerpts from the deposition transcript of Perkins dated    None
      April 25, 2013; p. 103:9-13
1123. Exhibit 8 to the deposition transcript of Perkins – E-mail dated     Hongda_384-385
      March 18, 2011 from Perkins to Xu and McKnight
1124. Relevant excerpts from the deposition transcript of Perkins 368:3-   None
      16
1125. Relevant excerpts from the deposition transcript of Perkins 384:1-   None
      9
1126. Relevant excerpts from the deposition transcript of Perkins 400:3-   None
      15
1127. Exhibit 58 to deposition transcript of Perkins Deposition –          None
      Complaint in this action dated October 26, 2012
1128. Relevant excerpts from the deposition transcript of Perkins dated    None
      April 26, 2013, pp. 407:24-409:2
1129. Relevant excerpts from the deposition transcript of McKnight         None
      dated August 5, 2016; pp. 13:1-15:7
1130. Relevant exhibits from the deposition transcript of McKnight         None
      dated August 5, 2016; pp. 132:2-133:23
1131. Relevant exhibits from the deposition transcript of McKnight         None
      dated August 5, 2016; pp. 209:9-210:12
1132. Relevant excerpts from the deposition transcript of McKnight         None
      dated August 5, 2016; pp. 204:13-205:15
1133. Relevant excerpts from the deposition transcript of McKnight         None
      dated August 5, 2016; pp. 105:23-106:20
1134. Relevant excerpts from the deposition transcript of McKnight         None
      dated August 5, 2016; pp. 182:10-183:20
1135. Relevant excerpts from the deposition transcript of Xu dated         None
      October 14, 2016; pp. 8:21-12:25
1136. Relevant excerpts from the deposition transcript of Xu dated         None
      October 14, 2016; pp. 22:8-27:19
1137. Relevant excerpts from the deposition transcript of Xu dated         None
      October 14, 2016; pp. 29:2-30:20
1138. Relevant excerpts from the deposition transcript of Xu dated         None
      October 14, 2016; pp. 53:5-55:7
1139. Relevant excerpts from the deposition transcript of Xu dated         None
      October 14, 2016; pp. 79:6-80:22
1140. Perkins Deposition Exhibit 14 – E-mail dated November 7, 2011        Hongda_327


                                         12


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 12 of 19
1141. Relevant excerpts from the deposition transcript of Xu dated          None
      October 14, 2016; p. 88:4-22
1142. Relevant excerpts from the deposition transcript of Xu dated          None
      October 14, 2016; pp. 113:2-114:5
1143. Relevant excerpts from the deposition transcript of Xu dated          None
      October 14, 2016; pp. 130:17-132:8
1144. Exhibit 41 to deposition transcript of Perkins consisting of e-mail   Hongda_277
      dated August 2, 2012 from Xu to McKnight
1145. Relevant excerpts from the deposition transcript of Xu dated          None
      October 14, 2016; p. 187:2-17
1146. Relevant excerpts from the deposition transcript of Xu dated          None
      October 14, 2016; pp. 118:2-119:12
1147. Exhibit 39 to deposition transcript of Perkins – E-mail dated May     Hongda_598
      20, 2012 from Xu to McKnight and Perkins
1148. Relevant excerpts from the deposition transcript of Chen dated        None
      November 22, 2016; pp. 99:7-101:7
1149. Relevant excerpts from the deposition transcript of Sheldon Witte     None
      dated February 13, 207; p. 60:5-61:14
1150. June 21, 2016 e-mails from Jerry McKnight to Gary McKnight            McKnight_37-40
      and attachments
1151. Relevant excerpts from the deposition transcript of Xu dated          None
      October 14, 2016; pp. 97:24-98:10
1152. Relevant excerpts from the deposition transcript of Xu dated          None
      October 14, 2016; p. 183:4-15
1153. Relevant excerpts from the deposition transcript of Perkins dated     None
      April 26, 2013; pp.130:22-131:23
1154. Relevant excerpts from the deposition transcript of McKnight          None
      dated August 5, 2016; p. 206:3-21
1155. Relevant excerpts from the deposition transcript of McKnight          None
      dated August 5, 2016; p. 207:13-21
1156. Relevant excerpts from the deposition transcript of McKnight          None
      dated August 5, 2016; p. 209:9-23
1157. Relevant excerpts from the deposition transcript of McKnight          None
      dated August 5, 2016; pp. 219:8-221:25
1158. February 12, 2013 e-mails between Agrium                              AAT_274-278
1159. Relevant excerpts from the deposition transcript of McKnight          None
      dated August 5, 2016; pp. 195:17-196-21.
1160. May14, 2012 report by Albemarle                                       ALB_540
1161. November 23-26, 2012 e-mails between Matt Chen and Weihang            YMS_283-285
      Wang
1162. September 17, 2012 e-mail from Bowman to Xu and McKnight              Hongda_16279
1163. August 31, 2012 e-mail from Xu to McKnight, Perkins and               Hongda_16309
      Michael Scott
1164. August 27, 2012 e-mail from Xu to McKnight and Perkins                Hongda_16311
1165. July 25, 2012 Letter of Intent from Xiangdi Wang to Hongda            Hongda_16312
      Group Limited, LLC


                                          13


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 13 of 19
1166. Relevant excerpts from the deposition transcript of Perkins dated   None
      April 25, 2013; p. 54:4-9
1167. Relevant excerpts from the deposition transcript of Perkins dated   None
      April 25, 2013; pp. 67:16-70:13
1168. Relevant excerpts from the deposition transcript of Perkins dated   None
      April 26, 2013; pp. 117:16-120:4
1169. Exhibit 10 of Perkins Deposition dated April 25, 2013 consisting    Hongda_608
      of e-mails dated September 6, 2011 between Xu, Perkins and
      McKnight
1170. Relevant excerpts from the deposition transcript of Perkins dated   None
      April 26, 2013; pp. 231:2-232:14
1171. Relevant excerpts from the deposition transcript of Perkins dated   None
      April 26, 2013; pp. 233:5-234:25
1172. Relevant excerpts from the deposition transcript of Perkins dated   None
      April 26, 2013; pp. 238:1-239:15
1173. Relevant excerpts from the deposition transcript of Perkins dated   None
      April 26, 2013; 264:14-23
1174. Relevant excerpts from the deposition transcript of Perkins dated   None
      April 26, 2013; pp. 275:1-277:3
1175. Relevant excerpts from the deposition transcript of McKnight        None
      dated August 5, 2016; pp. 41:15-42:2
1176. Relevant excerpts from the deposition transcript of McKnight        None
      dated August 5, 2016; pp. 63:12-64:13
1177. Relevant excerpts from the deposition transcript of McKnight        None
      dated August 5, 2016; pp. 193:24-195:16
1178. Relevant excerpts from the deposition transcript of McKnight        None
      dated August 5, 2016; pp. 206:3-207:3
1179. E-mail dated September 18, 2011 between McKnight, Xu and            Hongda_13566
      Perkins
1180. E-mail dated August 20, 2012 between Michael Scott, McKnight        Hongda_16134-
      and Xu                                                              16135
1181. E-mail dated August 16, 2011 between Perkins, Xu and McKnight       Hongda_13310
1182. E-mail dated July 19, 2012 between Agrium, Perkins, McKnight        Hongda_15834-
      and Xu                                                              15835
1183. Vasto Chemical Company Annual Franchise Tax Report 2012             None
1184. Hongda Group Limited LLC A/P Aging Detail as of December
      31, 2013
1185. E-mails dated August 12, 2011 between Xu and Dr. Yang               Hongda_13362-
                                                                          13365
1186. Hongda Group Limited LLC A/P Aging Detail as of December
      31, 2013
1187. Hongda Group Limited LLP Vendor Balance Summary                     McKnight_40
1188. Hongda Group Limited LLP A/P Aging Summary June 21, 2016            McKnight_38
1189. E-mails dated August 1, 2016 between Jerry McKnight to              McKnight_56-56
      McKnight and Amber Bowman
1190. Albemarle Press Release dated February 7, 2013                      Perkins_210-211


                                         14


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 14 of 19
1191. E-mails dated March 12, 2012 between Perkins, Xu and McKnight Hongda_1107-
                                                                        1108
1192. E-mails between Xu, Perkins and McKnight                          Hongda_13460-
                                                                        13461
1193. United States Patent Application Pub. No.: US 2014/0090432 A1 None
1194. Exhibit 5 to deposition transcript of Wang dated April, 19, 2016, None
      consisting of e-mail dated July 18, 2012 between Sunfit and
      Albemarle
1195. E-mails dated September 19, 2011 between Sunfit and Xu            Sunfit_51
1196. Power point slide from Hongda                                     Hongda_12265
1197. E-mails dated February 17, 2011 between Perkins, Xu, McKnight Hongda_434-438
      and Jerry McKnight - Exhibit 5 to Perkins deposition transcript
1198. E-mail dated July 19, 2012 between Xu and McKnight                Hongda_600
1199. E-mail dated May 18, 2012 between Sunfit and Hongda               Hongda_286
1200. E-mails dated March 12-13, 2012 between McKnight and Xu           Hongda_14898-
                                                                        14899
1201. E-mail from Sunfit to Hongda                                      Hongda_118-119
1202. E-mail dated August 3, 2012 from Perkins to McKnight and Xu       Hongda_11314-
                                                                        11315
1203. E-mail dated November 24, 2012 from Xu to Perkins and Hongda_186
      McKnight
1204. E-mails dated October 18, 2012 between Amber Bowman, Perkins Hongda_515-516
      and Jerry McKnight - Exhibit 26 to Perkins deposition transcript
1205. Contract of Purchase between Albemarle and Hongda - Exhibit 13 None
      to Perkins deposition transcript
1206. E-mail dated December 4, 2012 between Albemarle and Perkins – Hongda_517
      Exhibit 51 to Perkins deposition transcript
1207. Map of regions in China                                           Hongda_12266
1208. Hongda Chem USA, LLC Certificate of Administrative None
      Dissolution from State of North Carolina, Department of
      Secretary of State
1209. E-mails dated June 25, 2012 between Xu, Perkins and McKnight Hongda_15793-
                                                                        15794
1210. E-mails dated August 2, 2012 between McKnight and Xu              Hongda_15907-
                                                                        15908
1211. E-mails dated October 19, 2012 between Hongda and Helena          Hongda_11751-
                                                                        11752
1212. February 1, 2012 Credit Information and Uniform Sales & Use HCC_22-23
      Tax Certificate from Helena
1213. Vasto Chemical Company, Inc. Customer Balance Sheet – Exhibit Hongda_1965-
      66 to Jerry McKnight deposition transcript                        1966
1214. E-mail dated December 21, 2011 between Perkins and Gavilon - Hongda_540
      Exhibit 32 to Perkins deposition transcript
1215. E-mails dated December 14, 2011 between Perkins, Xu and Hongda_590
      McKnight - Exhibit 31 to Perkins deposition transcript



                                       15


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 15 of 19
1216. E-mails dated September 28, 2012 between Amber Bowman and         Hongda_496-498
      Perkins - Exhibit 45 to Perkins deposition transcript
1217. E-mails dated September 17, 2012 between Amber Bowman and         Hongda_257
      McKnight - Exhibit 43 to Perkins deposition transcript
1218. E-mails dated January 6, 2012 between Perkins, Xu and McKnight    Hongda_304-305
      - Exhibit 33 to Perkins deposition transcript
1219. E-mails dated August 4-6, 2012 between Hongda - Exhibit 22 to     Hongda_275-276
      Perkins deposition transcript
1220. E-mail dated June 8, 2012 between Hongda and Agrium - Exhibit     Hongda_562-563
      38 to Perkins deposition transcript
1221. E-mail dated December 8, 2011 between Perkins and Albemarle –     Hongda_569
      Exhibit 48 to Perkins deposition transcript
1222. E-mails dated November 7, 2012 between Albemarle and Hongda       Hongda_189-191
1223. E-mail dated March 26, 2012 between Xu, McKnight and Perkins      Hongda_343
      - Exhibit 37 to Perkins deposition transcript
1224. E-mails dated February 23, 2012 between Xu and Perkins              Hongda_15107-
                                                                          15108
1225.   E-mail dated November 2, 2012 between Agrium and Perkins          Hongda_11765
1226.   E-mail dated June 20, 2012 between individuals at Agrium - AAT_202
        Exhibit 52 to deposition transcript of Perkins
1227.   Relevant excerpts of deposition transcript of Sheldon Witte dated None
        February 13, 2017; pp. 47:24-49:12
1228.   Exhibit 99 to deposition transcript of Sheldon Witte dated None
        February 13, 2017 consisting of Map of China Regions
1229.   Relevant excerpts of deposition transcript of Sheldon Witte dated None
        February 13, 2017; pp. 49:13-50:11
1230.   Exhibit 100 of deposition transcript of Sheldon Witte dated Hongda_12267
        February 13, 2017 consisting of image of Jiangxi Plant
1231.   Relevant excerpts of deposition transcript of Sheldon Witte dated None
        February 13, 2017; pp. 38:19-39:15
1232.   Exhibit 97 to deposition transcript of Sheldon Witte dated AAT_118-122
        February 13, 2017 consisting of e-mails dated March 6, 2012
        between individuals at Agrium
1233.   E-mails dated August 16, 2011 between Hongda and Agrium           Perkins_165-168
1234.   E-mails dated March 5, 2012 between individuals at Agrium – AAT_54-61
        Chen deposition transcript Exhibit 9]
1235.   E-mail dated October 18, 2012 between individuals at Hongda       Hongda_13448
1236.   Amendment to Revolving Line of Credit                             Perkins_4-5
1237.   Answer with Counterclaims in Koch Agronomic Services, LLC v. None
        Eco Agro Resources LLC – 14:cv-00679-WO-JEP
1238.   E-mail dated November 16, 2013 between Perkins, McKnight, Xu McKnight_2812
        and Michael Scott
1239.   January 4, 2013 e-mail between individuals at Albemarle           ALB_***
1240.   May 14, 2012 memo from Albemarle                                  ALB_***




                                         16


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 16 of 19
1241. E-mail dated August 16, 2011 from Perkins to Sheldon Witte       Hongda_1126-
                                                                       1127
1242.   E-mail dated August 16, 2011 from Perkins to Sheldon Witte     AAT_247-248
1243.   Relevant excerpts from the deposition transcript of Xu dated None
        October 14, 2016; pp. 145:4-148:25
1244.   E-mail dated August 30, 2012 from McKnight to Xu regarding Hongda_271
        shipment from Long Ji - Xu deposition transcript Exhibit 76
1245.   E-mail dated November 2, 2011 between Xu and McKnight - Xu Hongda_335
        deposition transcript Exhibit 70]
1246.   E-mail dated January 11, 2012 between Jerry McKnight, David Hongda_10874
        McKnight and Xu
1247.   August 28, 2012 powerpoint presentation from Hongda to Koch: Hongda_120-152
        NBPT Supply Situation Review, Update, and Moving Forward -
        Perkins deposition transcript Exhibit 50
1248.   E-mail dated February 29, 2012 between Xu, McKnight and Hongda_554
        Perkins – Perkin’s deposition transcript Exhibit 18
1249.   Resolution as to Ownership of Sunfit                           Sunfit_713-715
1250.   Resolution as to Ownership of Sunfit                           Sunfit_712
1251.   All responses to interrogatories, requests for production, and None
        requests for admission served by any party.
1252.   E-mails dated August 3-4, 2012 between McKnight and Perkins    Hongda_10867-
                                                                       10869
1253.   E-mails dated September 28, 2012 between McKnight, Perkins Hongda_11579-
        and Xu                                                         11580
1254.   E-mail dated September 26, 2012 from McKnight to Perkins       Hongda_11593
1255.   E-mail dated December 28, 2011 from Perkins to Xu and Hongda_14690
        McKnight
1256.   E-mail dated January 27, 2012 from Xu to Perkins and McKnight Hongda_14861
1257.   E-mail dated January 20, 2012 from Xu to Amber Bowman          Hongda_14869
1258.   E-mail dated January 19, 2012 from Xu to Perkins and Amber Hongda_14883-
        Bowman                                                         14884
1259.   E-mail dated March 28, 2012 from McKnight to Xu                Hongda_15339
1260.   E-mail dated March 28, 2012 from Xu to Perkins and McKnight Hongda_15340
1261.   E-mail dated May 25, 2012 from Perkins to Xu and McKnight      Hongda_15618
1262.   E-mail dated June 8, 2012 from Xu to Perkins and McKnight      Hongda_15649
1263.   E-mail dated July 10, 2012 from Perkins to Xu and McKnight     Hongda_15697-
                                                                       15698
1264.   E-mail from Perkins to Xu and McKnight dated July 3, 2012      Hongda_15756
1265.   E-mail from Xu dated August 2, 2012                            Hongda_15905-
                                                                       15906
1266.   E-mails dated November 12-13, 2012 between Xu and McKnight Hongda_16319-
                                                                       16320
1267.   E-mails dated October 9, 2012 between Xu and McKnight          Hongda_16407-
                                                                       16408
1268.   E-mail dated January 2, 2013 from Xu to McKnight and Perkins Hongda_18511



                                       17


Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 17 of 19
    1269. E-mail dated February 25, 2013 from Xu to McKnight and Perkins   Hongda_19011
    1270. E-mails dated April 2-8, 2013 between Xu, Perkins and McKnight   Perkins_486-487
    1271. All pleadings filed by any party.                                None
    1272. Any exhibits to Sunfit’s motion for summary judgment not         None
          otherwise designated herein.
    1273. Any exhibits to Hongda and Third-Party Defendants’ motion for    None
          summary judgment not otherwise designated herein.
    1274. Any exhibits to YMS’ motion for summary judgment not             None
          otherwise designated herein.
    1275. Hongda General Ledger as of December 31, 2015                 Hongda_1967-
                                                                        2211
    1276. Exhibit 91 from James Bolding deposition providing a timeline None
          regarding Eco Agro.
    1277. E-mail dated August 26, 2012 between Xu, McKnight and Perkins Hongda_1463
    1278. Demonstrative Exhibit /Timeline                               None

Dated: September 6, 2019
                                         Respectfully submitted,



                                         Michael T. Conway (admitted pro hac vice)
                                         N.Y. State Bar No. 2844025
                                         Michael.Conway@OffitKurman.com
                                         Stephen M. Forte (admitted pro hac vice)
                                         N.Y. State Bar No. 4707626
                                         Stephen.Forte@OffitKurman.com
Offit Kurman P.A.
10 East 40th Street – 35th Floor
New York, New York 10016
Telephone: (212) 545-1900
Facsimile: (212) 545-1656
                                /s/ D. Beth Langley
                                D. Beth Langley
                                N.C. State Bar No. 19117
                                blangley@haganbarrett.com
                          Attorneys for Defendant and Third Party Plaintiff
                          Shangyu Sunfit Chemical Company, Ltd.
BROOKS, PIERCE, McLENDON
HUMPHREY & LEONARD, LLP
P.O. Box 26000
Greensboro, NC 27420
Telephone: (336) 373-8850
Facsimile: (336) 378-1011

                                           18


    Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 18 of 19
                              CERTIFICATE OF SERVICE

      I hereby certify that a true and exact copy of the foregoing DEFENDANT AND
THIRD-PARTY PLAINTIFF’S PRETRIAL DISCLOSURES was duly served on
September 6, 2019, on the parties listed below by ECF:

                    Peter A. Santos, Esq.
                    Robert Daniel Boyce, Esq.
                    Christine L Myatt
                    James Smith
                    NEXSEN PRUET, PLLC
                    227 West Trade Street, Suite 1550
                    Charlotte, NC 28202

                    Scott F. Wyatt, Esq.
                    Wyatt Early Harris Wheeler LLP
                    P.O. Drawer 2086
                    High Point, NC 27261-2086

      This the 6th day of September, 2019.


                                                  /s/ Kimberly M. Marston
                                                     Kimberly M. Marston




                                             19


   Case 1:12-cv-01146-CCE-JLW Document 216 Filed 09/06/19 Page 19 of 19
